74 F.3d 1230NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James O. BROWN, Plaintiff--Appellant,v.William E. GUNN;  South Carolina Legislative Branch,Defendants--Appellees.
No. 95-7325.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

James O. Brown, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

PER CUFRIAM:

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  We affirm the district court's dismissal because the face of the Appellant's complaint reveals that his eligibility for parole is the same as it was when he was convicted.  Accordingly, Appellant's complaint fails to establish a violation of the Ex Post Facto Clause.  See California Dep't of Corrections v. Morales, ___ U.S. ___, 63 U.S.L.W. 4327, 4330 (U.S. Apr. 25, 1995) (No. 93-1462).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED